DETAILED ACTION 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a system for providing a set of system services embedded to mobile devices to collect, filter, format and reliable transmit sensor data, peripheral data and user input as received by the respective telematics environment; a module that correlates, presents and demonstrates on the web the data collected from available sensors and peripherals and a set of centralized management and control software tools that setup, and monitor the components of the platform over the web. Licensing and billing of mobile devices operating in the system is also a module of this toolchain, classified in CPC G06F8/60.

II. Claims 16-27, drawn to a method for configuring a mobile device to automatically authenticate itself and announce its presence to the platform and its will to be adopted and operate on that and advertisement of the available topics that the platform is configured to support in order to setup communication channels to exchange data between the mobile devices and the subscribed developers. Data are classified based on topics and are destined both to authenticated subscribers and mobile devices, classified in CPC H04L67/125.  

The inventions are distinct, each from the other because of the following reasons:

Inventions I and II are directed to related a mobile robot. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct and can have a different design, mode of operation, function or effect since invention I discloses a system for providing a set of system services embedded to mobile devices to collect, filter, format and reliable transmit sensor data, peripheral data and user input as received by the respective telematics environment; a module that correlates, presents and demonstrates on the web the data collected from available sensors and peripherals and a set of centralized management and control software tools that setup, and monitor the components of the platform over the web. Licensing and billing of mobile devices operating in the system is also a module of this toolchain while invention II discloses a method for configuring a mobile device to automatically authenticate itself and announce its presence to the platform and its will to be adopted and operate on that and advertisement of the available topics that the platform is configured to support in order to setup communication channels to exchange data between the mobile devices and the subscribed developers. Data are classified based on topics and are destined both to authenticated subscribers and mobile devices. Though these inventions are related, they do not necessarily overlap in scope and can be mutually exclusive in its design, mode of operation, function, .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

This application contains claims directed to the following patentably distinct species. The species are independent or distinct because invention I discloses a system for software deployment while invention II discloses a method for remote control of end-device applications over a network.  They do not necessarily overlap in scope and can be mutually exclusive in its design, mode of operation, function, and/or effect because the structure of the mobile robot in invention I do not necessitate that the method of invention II must be applied, and vice versa. Thus, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
• the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
• the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to Wendy Slade on 4/13/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HARRY Y OH/Primary Examiner, Art Unit